 



EXHIBIT 10.15
AMENDMENT NO. 7 TO
INCENTIVE STOCK PLAN
     This Amendment No. 7 to the Martin Marietta Materials, Inc. Incentive Stock
Plan, as previously amended (the “Plan”) hereby makes the following amendments,
effective as of November 16, 2005.
     Section 4.01 of the Plan is amended and restated as follows:
          “4.01 Elective Crediting of Stock Units: Any Eligible Employee may
elect to apply up to fifty percent (50%) of his or her Incentive Award for a
Plan Year toward the crediting of Stock Units. The election must be (i) made in
writing on the participation form approved for use under the Plan, (ii) signed
by the Eligible Employee, and (iii) submitted to the Corporation no later than
June 30 of the Plan Year for which the Incentive Award is awarded; the election
shall be irrevocable after that date. If an Eligible Employee who has made an
election under this Section 4.01 for a Plan Year retires or otherwise terminates
Employment before the date that Incentive Awards are awarded for that Plan Year,
the election shall have no effect.”
All other terms and provisions of the Plan remain in full force and effect.

 